Exhibit 10.1

AMENDMENT NUMBER TWO
to
EMPLOYMENT CONTRACT
TGC INDUSTRIES, INC.
(Whitener)

TGC Industries, Inc., a Texas corporation (“Company”), and Wayne A. Whitener
(“Employee”) entered into an Employment Contract (the “Contract”) dated to be
effective August 1, 2005.

Paragraph 17 of the Contract provides that the Contract may be amended by an
instrument in writing setting forth the particulars of such amendment and duly
executed by Company and Employee.

Paragraph 2 of the Contract originally provided that Employee’s term of
employment would be for a period of two years ending on July 31, 2007.

By an Amendment Number One dated to be effective July 15, 2006, acting in
accordance with Paragraph 17 of the Contract (referred to above), Company and
Employee amended Paragraph 2 by extending the term of employment for an
additional period of two years ending on July 31, 2009.

Acting again in accordance with such Paragraph 17 of the Contract (referred to
above), Company and Employee hereby amend: (1)  Paragraph 2 by extending the
term of employment for an additional year ending on July 31, 2010; (2) Paragraph
4.a. by providing for a base salary of $225,000 through July 31, 2008, and
$250,000 for the remainder of the term ending on July 31, 2010; and (3)
Paragraph 4.b. by increasing the cap of the performance bonus from $175,000 to
the amount of the base salary in effect for that year.

All of the other provisions contained in the Contract are hereby ratified and
affirmed by the parties hereto.

DATED to be effective May 1, 2007.

COMPANY:

EMPLOYEE:

 

 

 

TGC Industries, Inc.

 

 

 

 

 

 

By:

/s/ WAYNE A. WHITENER

 

 

By:

/s/ WILLIAM J. BARRETT

 

 

Wayne A. Whitener

 

 

William J. Barrett, Director

 

49 Sunrise Circle

 

 

 

 

Pottsboro, Texas 75076

 

 

 

 

 

 

Date:  May 8, 2007

Date:  May 8, 2007

 


--------------------------------------------------------------------------------